DETAILED ACTION

The Applicant’s amendment filed on October 22, 2021 was received.  Claim 18 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 10, 2021.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bartlett et al., Lee et al. and Takahashi et al. on claim 18 is withdrawn, because applicants’ arguments with regards to independent claim 18 and the prior art was persuasive.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bartlett et al., Lee et al., Takahashi et al. and Ueberschar et al. on claims 19-23 are withdrawn, because applicants’ arguments with regards to independent claim 18 and the prior art was persuasive.

Reasons for Allowance
Claims 18 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 18, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of moving an intercepting device at a specific maximum displacement speed that is greater than the exit speed and so that the coating agent jet does not strike the component, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Binu Thomas/Primary Examiner, Art Unit 1717